ORDER

PER CURIAM.
Susan Ann Reifeiss and Jana Jill Schmitt, as personal representatives of the estate of Margaret A. Zeller (collectively referred to herein as “Plaintiffs”), appeal the judgment upon a jury verdict in favor of St. Luke’s Episcopal-Presbyterian Hospitals (“St. Luke’s”) on Plaintiffs’ claim of negligence. The trial court did not err in excluding Plaintiffs’ evidence at trial. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).